Citation Nr: 0122680	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disorder of the 
digestive system to include as secondary to the service 
connected left and right knee disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran was notified of the denial 
of his claim the same month via letter from the RO in 
Atlanta, Georgia.  Subsequently, in September 18, 1998, the 
veteran's case was transferred to the RO in Louisville, 
Kentucky.  The veteran served in active service from June 
1983 to September 1983 and from February 1985 to May 1988.

Additionally, the Board notes that during the July 2001 
appeal hearing at the central office in Washington, D.C., the 
veteran testified that he had submitted records from a Doctor 
in Louisville, Kentucky, indicating that he currently suffers 
from a wrist disorder secondary to trauma.  The veteran 
further indicated that, along with this medical evidence, he 
had submitted a claim of service connection for such wrist 
disorder.  However, as he had not heard back from the RO, he 
was seeking information regarding the submitted claim of 
service connection for a wrist disorder.  In this respect, 
the Board finds that by a December 1999 rating decision, the 
RO denied as not well-grounded the veteran's claim of service 
connection for right wrist tendon damage, claimed as 
secondary to his service-connected left knee disability.  The 
veteran has not appealed that issue.  Given that the 
veteran's claim of service connection for right wrist tendon 
damage was determined to be not well grounded, the Board 
finds it necessary to refer that issue back to the RO for any 
appropriate action consistent with the Veterans Claims 
Assistance Act of 2000.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
VAOPGCPREC 3-2001 (Jan. 22, 2001); Chairman's Memorandum No. 
01-01-16 (August 14, 2001).


REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA or Act), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA or Act).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained therein.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  The treatment reports, medical examination and 
etiology opinion requested below are, in part, to comply with 
the recently enacted VCAA.

In this case, the veteran is seeking service connection for a 
disorder of the digestive system to include as secondary to 
the service connected left and right knee disabilities.  
Specifically, during the July 9, 2001 appeal hearing at the 
central office in Washington, D.C., the veteran testified 
that he was first diagnosed with an ulcer, and later with a 
hiatal hernia.  However, as all treatment received by the 
veteran had proved to be ineffective, he was further 
evaluated and found to have a diagnosis of erosive 
esophagitis.  The veteran further testified that he has been 
taking non-steroidal anti-inflammatory drugs (NSAIDs) for his 
knees since July 1988, and that during his last evaluation in 
May 2000 his treating physician from the Louisville VA 
Medical Center told him that the NSAIDs were the cause of the 
esophagitis.  

With respect to the evidence of record, an October 1997 VA 
examination report indicated the veteran presented signs and 
symptoms consistent with an upper gastrointestinal source of 
melena most likely representing gastritis or ulcer disease.  
The examiner further noted that the veteran was taking non-
steroidal anti-inflammatory medications which were known to 
predispose patients to having gastritis or ulcer disease.  
However, an addendum to the October 1997 VA examination 
report indicated that the results of an upper 
gastrointestinal series showed a small sliding hiatal hernia 
with positive gastroesophageal reflux.

A subsequent examination in June 1999 revealed the veteran's 
diagnosis was sliding hiatal hernia with possible 
gastrointestinal reflux per upper gastrointestinal report in 
October 1997.  The examiner noted that non-steroidal anti-
inflammatory drug use is associated with gastritis or ulcer 
disease.  However, the veteran had a history of sliding 
hiatal hernia with possible gastroesophageal reflux, the 
development of which was not related to the use of non-
steroidal anti-inflammatory drugs or any current medication.

Furthermore, the Board notes that the evidence includes the 
veteran's examination records/reports from the Louisville VA 
Medical Center (VAMC) dated March 2000 which contain a 
diagram with the word "esophagitis."  However, the Board 
finds that it is not clear from these records whether the 
veteran is currently diagnosed with esophagitis.  
Additionally, as the veteran testified during the July 2001 
central office hearing that he was further treated at the 
Louisville VAMC in May 2001, it does not appear that the 
March 2000 records constitute the entirety of the veteran's 
treatment record from this VAMC for 2000.  In this respect, 
under the VCAA, the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  As part of the assistance provided under 
subsection (a), VA must make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  If VA, after making reasonable efforts to obtain 
such records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See 38 U.S.C.A. § 
5103A(b)(2) (West Supp. 2001).  Such notification shall 
identify the records VA is unable to obtain; briefly explain 
the efforts that VA made to obtain those records; and 
describe any further action to be taken by VA with respect to 
the claim.  See 38 U.S.C.A. § 5103A(b)(2)(A)(B) (C) (West 
Supp. 2001).  As such, the RO should ensure full compliance 
with this new provision of law.

The recently enacted VCAA also provides that in the case of a 
claim for disability compensation, the assistance provided by 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The law provides 
further that VA shall treat an examination or opinion as 
being necessary to make a decision on a claim if the evidence 
of record before VA, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

In this regard, the Board notes that the veteran's last VA 
examination dates back to 1999, and thus, an additional VA 
examination containing a medical opinion regarding the 
etiology, or the lack thereof, of the veteran's claimed 
disorder of the digestive system is in order.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, additional 
development of the record is necessary prior to a review of 
the merits of the veteran's claim.

Therefore, based on the foregoing, the case is REMANDED for 
the following action:

1.  The RO must review the claims file 
and ensure that all notifications and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) are fully complied with and 
satisfied.  

2.  The RO should ask the veteran to 
complete VA Forms 21-4142 (Authorization 
for the Release of Information) 
regarding his treatment by all health 
care providers who have treated him for 
his disorder of the digestive system 
since January 2000 to the present.  Once 
the necessary authorizations are 
received from the veteran, the RO should 
attempt to locate and associate with the 
claims file all treatment records 
identified by the veteran and not 
already contained within the claims 
file.  All records subsequently received 
should be made a permanent part of the 
appellate record.  Conversely, if after 
making all reasonable efforts the RO is 
unable to obtain the mentioned records, 
the RO must notify the veteran that the 
above records could not be obtained.  
Such notification shall identify the 
records VA is unable to obtain, briefly 
explain the efforts that VA made to 
obtain those records, and describe any 
further action to be taken by VA with 
respect to the claims, as required by 38 
U.S.C.A. § 5103A(b)(2)(A)(B) (C) (West 
Supp. 2001).

3.  The RO should contact the veteran 
and obtain information with respect to 
his dates of treatment at the Louisville 
VA Medical Center during 2000.  With 
this information, the RO should  obtain 
and associate with the claims file the 
veteran's treatment records from the 
aforementioned facility.  If the search 
for the mentioned records has negative 
results, the claims file must be 
properly documented with information 
obtained from the facility specifically 
indicating that these records were not 
available.

4.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to determine the 
etiology of the claimed disorder of the 
digestive system.  The claims folder and 
a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  All necessary tests and 
studies should be conducted.  Following a 
review of the veteran's medical records 
and history, including the October 1997 
and June 1999 VA examination reports, and 
the 2000 treatment records from the 
Louisville VAMC, and upon examination of 
the veteran, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
disorder of the digestive system is 
related to his service connected left and 
right knee disabilities, including any 
treatment with non-steroidal anti-
inflammatory drugs.  Additionally, the 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's disorder of the 
digestive system is otherwise 
etiologically related to his military 
service.  It is requested that the VA 
examiner reconcile any contradictory 
evidence regarding the etiology of the 
claimed disorder of the digestive system.  
The examiner must include the complete 
rationale for all opinions and 
conclusions expressed in a written 
report.

5.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

6.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
disorder of the digestive system to 
include as secondary to the service 
connected left and right knee 
disabilities.  If the determination 
remains adverse to the veteran, he should 
be furnished with a Supplemental 
Statement of the Case and be afforded an 
opportunity to respond thereto.













The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the issues on 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




